Citation Nr: 1442755	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to April 1969.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision by the RO.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.


FINDINGS OF FACT

1. The Veteran is service connected for residuals of retropubic prostatectomy for adenocarcinoma of the prostate (rated as 60 percent disabling), bilateral hearing loss (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), and erectile dysfunction associated with residuals of retropubic prostatectomy for adenocarcinoma of the prostate (rated as noncompensable); his combined evaluation is 70 percent.

2.  The service-connected disabilities alone are not shown to preclude the Veteran from securing and following all forms of substantially gainful employment consistent with his educational and occupational background.   


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2010 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for a TDIU rating  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).


The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, VA treatment records, and records from the Veteran's employer.

In addition, the Veteran underwent examination in 2009 and June 2010 to determine the nature and severity of his service-connected disabilities.  These reports discuss the impact of his service-connected disabilities on his occupational functioning.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.  


Legal Criteria and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   38 C.F.R. 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for a TDIU rating, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

The evidence shows that the Veteran is currently service connected for residuals of retropubic prostatectomy for adenocarcinoma of the prostate, rated as 60 percent disabling, bilateral hearing loss, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and erectile dysfunction associated with residuals of retropubic prostatectomy for adenocarcinoma of the prostate, rated as noncompensable; his combined evaluation is 70 percent.   Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable.

On a VA Form 21-8940, Application for Increased Compensation Based on Unemployability received in May 2010, the Veteran reported working part time in metal work and being limited in his hours due to disability.  He reported completing 4 years of high school, but no additional training.  He indicated that he last worked full time in September 2009.

On VA examination in June 2009, the Veteran noted that he was diagnosed with prostate cancer in 2004. He reported having urinary symptoms of urgency, dribbling and leakage.  He voided every 1 to 2 hours during the day and 3 times at night.  He had to wear absorbent material that had to be changed more than 4 times per day.  He had no symptoms of recurrent urinary tract infection, obstructed voiding, or renal failure.  

A June 2009 VA outpatient treatment report noted that the Veteran had been a sheet metal fabricator for the past 40 years and was still working.

On March 2010 VA audiology examination, the Veteran complained of tinnitus and difficulty hearing.  After examination, tinnitus and bilateral sensorineural hearing loss were diagnosed.  The examiner found that the disabilities caused no significant effects on the Veteran's occupation.

In a statement dated in May 2010, the Veteran's employer stated that he had last worked on a full-time basis in August 2009 and had worked part-time since then.  The Veteran was noted to have worked as a custom sign fabricator and earned just over $27,000 for the period from May 2009 to May 2010.  The Veteran's employer indicated that they had not made any concessions to the employee by reason of his age or disability and that no time had been lost during the previous 12 months due to disability.

A June 2010 VA audiology examination addendum report noted that the Veteran denied having any subjective change in his hearing since March 2010.  The Veteran reported working as a custom sign builder in a sheet metal fabrication shop for the last 40 years.  He reported that his job thankfully did not require him to use the telephone frequently.  He noted that he had to ask his coworkers to repeat themselves on a frequent basis, and that others had learned to speak louder to him.  He also learned to use visual cues to help him hear someone talking to him.  

The examiner opined that the Veteran's hearing loss and tinnitus alone would not render him unable to secure or follow substantially gainful employment, though it might limit the types of occupation he could hold.  It was noted that the Veteran would have difficulty hearing in a group, in noisy listening situations, in environments that required non-face-to-face communication equipment, and in work settings that required paying attention to high pitched sounds.

On VA general medical examination in June 2010, the Veteran reported having problems with urinary leakage since undergoing prostatectomy in 2004.  He noted that he experienced dribbling, daytime voiding intervals of 1 to 2 hours, and nocturia 2 times per night.  He experienced continual urine leakage requiring use of absorbent material that had to be changed 2 to 4 times per day.  

After examination, the examiner found that the Veteran did not have a functional impairment that precluded him from doing sedentary or physical employment.  

In so finding, the examiner noted that the Veteran was still employed on a part-time basis as a custom sign fabricator had successfully worked without missing any days of employment from 2004 to the time of examination.  He noted that the disability would necessitate that the Veteran take frequent breaks due to urinary incontinence.

In his September 2010 Notice of Disagreement, the Veteran reported that he could only work on a part-time basis and that this would "soon end."

On his VA Form 9, Appeal to the Board, dated in March 2012, the Veteran reported not working since April 2010 due to the residuals of prostate cancer.  He noted that the urinary leakage had gotten to the point that it went through the absorbent pad and onto his clothes and that his former employer could not afford to let him stop occasionally to change his pad.  He did not think he could find an employer that would allow him to do so.

In this case, the record reflects that the Veteran was working for a significant portion of the appeal period.  Although this was described as part-time work, his last reported wages of $27,000 for the period of May 2009 to May 2010 was greater than the poverty thresholds.   The poverty threshold in 2009 for one person, as established by the U.S. Department of Commerce, Bureau of the Census, was $11,161 ($11, 369 in 2010).  Available at http://www.census.gov/hhes/
www/poverty/data/threshld/thresh09.html.  

Therefore, the Veteran is not shown to have been marginally employed during this period.

To the extent that the Veteran reported that he stopped working in April 2010, this  is called into question by examination findings that he was still working in June 2010 and the Veteran's own statement in September 2010 suggesting that he was still working on a part-time basis.  

Even assuming that the Veteran was no longer working, the Board finds that the preponderance of the evidence establishes that the service-connected disabilities do not preclude the Veteran from securing and following a substantially gainful occupation consistent with education and work experience.  

Rather, the service-connected disabilities, to include his prostate cancer residuals, are shown to have some impact on his ability to work, but not to preclude the performance of all forms of substantially gainful employment.  

In this case, the record does not reflect that his service-connected residuals tinnitus and hearing loss affected his employment or occupational functioning.  He indicates that he is no longer able to work due to his problems with urinary leakage and frequency alone.

However, the record reflects that the Veteran worked on a full-time basis following the performance of the 2004 prostatectomy and continued worked on a part-time basis starting in 2009, without noting a significant change in his urinary symptoms. The Veteran has not alleged any additional symptomatology or worsening of symptomatology that he believes precludes him from working outside of frequently having to change absorbent materials.  

Moreover, the June 2010 VA examiners found that, while the Veteran's hearing loss and tinnitus limited his ability to hear in certain work settings, and his residuals of prostatectomy would require frequent breaks, this would not be consistent with an inability to perform with sedentary or physical employment.

Finally, while the Veteran has offered general contentions that he is not employable due to his service-connected residuals of prostatectomy, the Board finds the probative weight of these lay assertions to be less than that of the VA medical opinions which have described the Veteran as employable, albeit with some interference in occupational duties.

In the absence of probative evidence to the contrary, other than the Veteran's own lay assertion, entitlement to a TDIU rating must be denied.    

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU rating is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


